t c memo united_states tax_court edward h and anne g harrell petitioners v commissioner of internal revenue respondent docket no 4063-02l filed date r filed a motion for reconsideration of our opinion in harrell v commissioner tcmemo_2003_271 arguing that our disposition of this case constitutes both substantial error and unusual circumstances r claims that the language in our opinion was ambiguous as to whether respondent’s decision to issue the notice_of_determination was an abuse_of_discretion held we reaffirm our holding in harrell v commissioner supra that r’s decision to issue the notice_of_determination was an abuse_of_discretion r’s motion for reconsideration is denied this opinion supplements our opinion in harrell v commissioner tcmemo_2003_271 guy c crowgey for petitioners mary ann waters for respondent supplemental memorandum opinion nims judge respondent moves the court for reconsideration of its memorandum opinion at tcmemo_2003_271 see rule unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure in harrell v commissioner tcmemo_2003_271 we held that appeals officer martin ao martin was an impartial officer at the time she conducted the sec_6330 hearing at issue in this case we further held that ao martin did not abuse her discretion in determining that the communications between appeals officer barbara petrohovich and deborah stanley an attorney in respondent’s counsel’s office did not violate petitioners’ rights we also remanded this case to the commissioner for the sole purpose of permitting petitioners to reconsider their rejection of ao martin’s suggested installment_agreement which was based in part on petitioners’ required concession of their and tax_liabilities or to offer another collection alternative pursuant to sec_6330 id in his motion to reconsider our decision in harrell respondent argues that the court’s disposition of this case constitutes both substantial error and unusual circumstances background we adopt the findings_of_fact in our prior memorandum opinion harrell v commissioner supra for convenience we repeat the facts necessary to elucidate the ensuing discussion respondent issued to petitioners a notice_of_determination concerning collection action s under sec_6320 and or dated date notice_of_determination the notice_of_determination dealt with petitioners’ income_tax liabilities for tax years and petitioner edward h harrell filed for chapter bankruptcy on date petitioner anne g harrell filed for chapter bankruptcy on date petitioners’ chapter bankruptcy cases were consolidated on date their consolidated chapter bankruptcy case was dismissed on date on the same day as the dismissal of their chapter bankruptcy case petitioners filed a petition for chapter bankruptcy relief petitioners were granted a discharge in their chapter bankruptcy case on date on date notices of federal_tax_lien were filed for petitioners’ income_tax liabilities for tax years and on date the irs issued to petitioners a final notice - notice_of_intent_to_levy notice_of_intent_to_levy with regard to income_tax liabilities for tax years and on date petitioners requested a hearing pursuant to sec_6330 with respect to the notice_of_intent_to_levy on date petitioners’ case with respect to the notice_of_intent_to_levy was assigned to ao martin before the issuance of the notice_of_intent_to_levy petitioners had submitted an offer_in_compromise for their tax years based on doubt as to liability taking the position that their liability for these years was discharged under chapter of the bankruptcy code they theorized that the returns for those years were filed outside the 3-year lookback period contained in the bankruptcy code see u s c sec_507 at the sec_6330 hearing petitioners contended that collection by levy was not appropriate because their liabilities were discharged in their chapter bankruptcy proceeding on date respondent issued the notice_of_determination which dealt with petitioners’ income_tax liabilities for tax years and the notice_of_determination found that collection action by levy was proper and appropriate attached to the notice_of_determination is a memorandum that states in part the tax_liabilities will not be abated as the collection statute was tolled during the period of the prior bankruptcy discussion reconsideration under rule permits us to correct manifest errors of fact or law or to allow newly discovered evidence to be introduced that could not have been introduced before the filing of an opinion even if the moving party had exercised due diligence see 110_tc_440 see also 237_f2d_277 7th cir affg tcmemo_1955_127 the granting of a motion for reconsideration rests within the discretion of the court and we do not grant a motion for reconsideration unless the party seeking reconsideration shows unusual circumstances or substantial error see 95_tc_467 affd without published opinion sub nom stell v commissioner 999_f2d_544 9th cir 94_tc_570 87_tc_164 81_tc_949 reconsideration is not the appropriate forum for rehashing previously rejected legal arguments or tendering new legal theories to reach the end result desired by the moving party see estate of quick v commissioner supra pincite 67_tc_643 respondent’s main contention in support of his motion for reconsideration is that this court was ambiguous in harrell v commissioner tcmemo_2003_271 as to whether the issuance of the notice_of_determination without awaiting the supreme court’s opinion in 535_us_43 was an abuse_of_discretion for the sake of clarity we deem it necessary to discuss our rationale in greater detail than we did previously as of date the date of the notice_of_determination upon which this case is based the supreme court had not as yet decided young which had been argued on date but was not decided until date in this case the supreme court held that the 3-year lookback period in bankruptcy cases is automatically tolled during the pendency of an earlier proceeding under the bankruptcy code in harrell v commissioner supra we stated that we were reluctant to label respondent’s issuance of the notice_of_determination an abuse_of_discretion based upon a somewhat technical reason for doing so despite this reluctance we nevertheless found that under the circumstances of this case it was an abuse_of_discretion to issue the notice_of_determination we acknowledge that the circumstances surrounding this case are highly unusual in large part because of the uncertainty as to how the supreme court would resolve the equitable_tolling issue petitioners were unwilling to accept a collection alternative that required them to agree with respondent that their tax_liabilities were not discharged as we stated in harrell v commissioner supra at the time petitioners rejected ao martin’s suggested installment_agreement and at the time the notice_of_determination was issued there was sufficient reason to raise a doubt as to petitioners’ tax_liabilities for and so as to justify petitioners’ rejection of an installment_agreement based in part upon a concession of the liabilities by issuing the notice_of_determination at that time respondent effectively denied petitioners the opportunity to present or consider collection alternatives that they might have presented or accepted had they known the outcome of young v united_states supra before the issuance of the notice_of_determination if under this alternative scenario petitioners had presented a collection alternative during the sec_6330 hearing that was then rejected by respondent petitioners would have been able to petition this court pursuant to sec_6330 for review of that determination consequently this court finds it appropriate to retain jurisdiction over this case we have considered each of the remaining arguments of respondent and to the extent they are not discussed herein find them to be either not germane or unconvincing accordingly we will deny respondent’s motion for reconsideration to reflect the foregoing an appropriate order denying respondent’s motion for reconsideration will be issued
